J-S24033-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: W.S., AN INCAPACITATED               :     IN THE SUPERIOR COURT OF
    PERSON                                      :          PENNSYLVANIA
                                                :
                                                :
    APPEAL OF: W.S.                             :
                                                :
                                                :
                                                :
                                                :     No. 511 EDA 2022

              Appeal from the Decree Entered January 19, 2022
    In the Court of Common Pleas of Montgomery County Orphans’ Court at
                            No(s): 2021-X4874


BEFORE: PANELLA, P.J., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                          FILED SEPTEMBER 15, 2022

        W.S. appeals from the decree entered in the Court of Common Pleas of

Montgomery County Orphans’ Court (orphans’ court) adjudicating him an

incapacitated     person    and    appointing       Kalpana   Doshi,   a   Principal   at

Adjustments, Inc. (Ms. Doshi), Plenary Permanent Gaudian of his Estate and

Person.     W.S. contends that the orphans’ court abused its discretion in

adjudicating him incapacitated and in need of a guardian where the evidence

shows that he is capable of independent living. We affirm.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S24033-22


                                               I.

                                               A.

       The relevant facts and procedural history of this case are as follows.

W.S. is a 75-year old single male with no known close relatives. On November

18, 2021, the Montgomery County Office of Senior Services (the Agency) filed

a Petition for Adjudication of Incapacity and Appointment of Plenary Guardian

pursuant to Section 5511 of the Probate, Estates and Fiduciaries (PEF) Code.1

The    orphans’       court   appointed        counsel   to   represent   W.S.,    and

neuropsychologist George Ledakis, Ph.D. to perform an independent medical

examination. Dr. Kenneth Carroll, an expert in geriatric assessment who has

performed      over    20,000     psychological     examinations    (including    2000

specifically to help determine capacity) had previously evaluated W.S. on

three occasions in 2021 while W.S. resided in a nursing and rehabilitation

center, where he continued to reside at the time of the incapacity hearing.

                                               B.

       At the January 19, 2022 hearing, caseworker Allison Kifer testified that

the Agency had received reports of self-neglect concerning W.S. in September

and December 2020. W.S. was living independently in an apartment, but was


____________________________________________


1 See 20 Pa.C.S. §§ 5501-5555. Section 5511 provides that a court, “upon
petition and hearing and upon the presentation of clear and convincing
evidence, may find a person domiciled in the Commonwealth to be
incapacitated and appoint a guardian or guardians of his person or estate.”
Id. at 5511(a).


                                           -2-
J-S24033-22


unable to provide for his daily needs which resulted in falls, numerous

hospitalizations and 911 calls made on his behalf.        Ms. Kifer described a

pattern of “multiple hospital stays, multiple rehab stays, usually leaving

against medical advice [(AMA)] from either the hospital or the rehab within

24 hours of being admitted, and then re-presenting to the hospital for similar

issues within a day or two [because of] falls, mobility concerns, shortness of

breath, [and] wounds.” (N.T. Hearing, 1/19/22, at 50-51). Although Ms. Kifer

initially arranged homecare services for W.S. and assistance with his rent,

food   and   medication,   he   again    deteriorated   and   experienced   falls,

hospitalization and rehabilitation services.

       Ms. Kifer recounted that W.S. was discharged AMA from a rehabilitation

facility in September 2021 and that placing him with a guardian was very

difficult because of his limited financial means and lack of cooperativeness.

(See id. at 51, 54).    Review of W.S’s financial records showed $5,000 in

cash/investments and a Social Security income of approximately $1,000 per

month. Ms. Kifer opined that, to her knowledge, no guardian would accept an

appointment without assurance that W.S. is in a structured 24-hours/day care

setting, and she advised that W.S.’s former power of attorney resigned

because of his lack of cooperation.

       Dr. Carroll testified that he evaluated W.S. in February, March and

October 2021. At their first meeting, W.S. was unable to walk because of a

swollen foot. Dr. Carroll observed that W.S. is “an intelligent man, very smart


                                        -3-
J-S24033-22


guy,” but that he has issues with abstract reasoning and executive functioning

that can be debilitating. (Id. at 14). W.S. engages in “storytelling [that is]

just not very believable.”. For example, “one time he said he had 24 million

dollars, and the next time it went up to 26 million dollars, and the third time

it dropped to about 400,000.” (Id. at 17). Dr. Carroll diagnosed W.S. with

major neurocognitive disorder (dementia) and assessed W.S.’s insight into his

condition as “very, very poor. He doesn’t really understand how serious his

condition is, and he can’t anticipate problems, so what’s going to happen when

we leave [this hearing] he doesn’t even think about things like that.” (Id. at

20). Dr. Carroll opined that W.S.’s ability to process information is impaired

to an extent he can no longer make and communicate safe and appropriate

decisions for the benefit of his health and welfare as to both his medical and

financial needs. (See id. at 21).

      As to any cognitive differences W.S. demonstrated over the course of

the evaluations, Dr. Carroll testified that overall, there was “not much

difference among the three testings.” (Id. at 13). Regarding W.S.’s potential

marginal improvements, Dr. Carroll explained that although W.S. showed

some gains in a clock drawing test, this finding did not conflict with his ultimate

diagnosis of dementia because W.S. performed “better than the previous time

but not great. And the difficulty in assessing his insight is not a good thing

. . . [because of] the difficulty in separating [what he says as] fact from

fiction.” (Id. at 23). For instance, W.S. “told me he left the nursing home


                                       -4-
J-S24033-22


because he was bored . . . and managed really well and was living okay for a

year.” (Id.). When Dr. Carroll challenged W.S. by clarifying that W.S. was in

a nursing home during the relevant time period, W.S. “changed [his response]

but he believes he is capable of independent living,” and is eager to return

home, without recognizing any pattern in his history. (Id.).

       Dr.   Ledakis    testified   that   he   administered     an    extensive

neuropsychological evaluation of W.S. composed of several tests and that he

reviewed W.S.’s medical records and spoke with nursing staff. (See id. at 33-

34).   Dr. Ledakis opined that any improvements Dr. Carroll observed with

respect to W.S.’s ability speaks to “how sick medically he was in those earlier

evaluations” and flatulate “depending how sick he is.” (Id. at 34). During

W.S.’s hospitalizations, he was diagnosed with a bone and blood infection and

toxic encephalopathy (delirium), which likely caused changes in his mental

status. (See id. at 35).

       Dr. Ledakis further testified that W.S. is medically fragile and the acute

chronic conditions he suffers have only stabilized because of the treatment he

has received.     Dr. Ledakis opined that W.S. is suffering from vascular

dementia because he has multiple vascular heart conditions including heart

disease, congestive heart failure and hypertension. (See. id. at 35-38). Dr.

Ledakis stated his belief that if W.S. were released to his home as requested,

the outcome would not be positive and he would be “right back to where we

are now [] maybe a hospitalization for addressing acute issues [or] in some


                                      -5-
J-S24033-22


skilled nursing facility to kind of rehab back to baseline. It’s the same pattern

that we’ve seen over the past year.” (Id. at 39).

      Ms. Doshi testified briefly at the hearing and explained that if W.S.

maintained trading accounts, this could interfere with his eligibility for

government benefits because Medicaid requires liquidation of assets to remain

in a nursing home facility. (See id. at 58-59).

      W.S. did not testify, but he did make a statement to the orphans’ court

indicating that he earned $178,062 in trading investments in the last 19

months and described his trading record as “spectacular.” (Id. at 60). W.S.

planned to establish a retail business within the next three months and was

actively looking to purchase property for this purpose. Regarding his health,

W.S. averred that although he had medical issues in 2009, he now has “no

problems whatsoever” and is medically sound without need of a guardian.

(Id. at 61). W.S. also denied any problems with maintaining adequate food,

electricity and medical care, and he described the infection in his leg as

“ancient history.” (Id. at 62).

      At the conclusion of the hearing, the orphans’ court adjudicated W.S.

incapacitated and appointed Ms. Doshi as plenary guardian of his estate and

person.    In doing so, the court found that W.S. “has neurocognitive

impairment, a condition that totally impairs [his] capacity to receive and

evaluate information effectively and to make and communicate decisions

concerning   management      of   [his]   financial   affairs   or   meet   essential


                                      -6-
J-S24033-22


requirements of [his] physical health and safety.” (Id. at 67). The orphans’

court also noted its credibility determination against W.S. regarding his

description of his mental state and ability to live independently, and found the

testimony of Drs. Carroll and Ledakis and Ms. Kifer far more believable. (See

Orphans’ Court Opinion, 4/12/22, at 10). W.S. timely appealed and he and

the orphans’ court complied with Rule 1925. See Pa.R.A.P. 1925(a)-(b).2

                                               II.

                                               A.

       W.S. challenges the orphans’ court appointment of a plenary guardian

of his estate and person, primarily by disputing the court’s credibility

determinations in favor of the Agency. W.S. points to Dr. Carroll’s testimony

regarding the improvements he exhibited, including Dr. Carroll’s observation

that W.S. was “alert, clear, coherent, cooperative [and] well-orientated to

time and place” during the final visit. (W.S.’s Brief, at 20). According to W.S.,

Dr. Carroll baselessly concluded that he is a “pathological liar” without

independently confirming the veracity of the information W.S. provided, and

that the findings of Dr. Ledakis are in conflict with those of Dr. Carroll with

respect to his honesty. (Id. at 23-24). W.S. also contends the orphans’ court


____________________________________________


2 “A person is presumed to be mentally competent, and the burden is on the
petitioner to prove incapacity by clear and convincing evidence.” In re
Hyman, 811 A.2d 605, 608 (Pa. Super. 2002) (citation omitted). Our review
of an orphans’ court’s determination in a competency case is an abuse of
discretion standard, recognizing that the court had the opportunity to observe
all of the witnesses. See id.

                                           -7-
J-S24033-22


should have accorded more weight to his own assessment of his capacity and

ability to support himself financially. (See id. at 25).

                                       B.

      The PEF Code defines an incapacitated person as “an adult whose ability

to receive and evaluate information effectively and communicate decisions in

any way is impaired to such a significant extent that he is partially or totally

unable to manage his financial resources or to meet essential requirements

for his physical health and safety.”        20 Pa.C.S. § 5501.     To establish

incapacity:

       . . . the petitioner must present testimony, in person or by
      deposition from individuals qualified by training and experience in
      evaluating individuals with incapacities of the type alleged by the
      petitioner, which establishes the nature and extent of the alleged
      incapacities and disabilities and the person’s mental, emotional
      and physical condition, adaptive behavior and social skills. The
      petition must also present evidence regarding the services being
      utilized to meet essential requirements for the alleged
      incapacitated person’s physical health and safety, to manage the
      person’s financial resources or to develop or regain the person’s
      abilities; evidence regarding the types of assistance required by
      the person and as to why no less restrictive alternatives would be
      appropriate; and evidence regarding the probability that the
      extent of the person’s incapacities may significantly lessen or
      change.

20 Pa.C.S. § 5518.

      In determining whether the appointment of a guardian is appropriate, a

court must consider:

      (1) The nature of any condition or disability which impairs the
      individual’s capacity to make and communicate decisions.




                                      -8-
J-S24033-22


      (2) The extent of the individual’s capacity to make and
      communicate decisions.

      (3) The need for guardianship services, if any, in light of such
      factors as the availability of family, friends and other supports to
      assist the individual in making decisions and in light of the
      existence, if any, of advance directives such as durable powers of
      attorney or trusts.

      (4) The type of guardian, limited or plenary, of the person or
      estate needed based on the nature of any condition or disability
      and the capacity to make and communicate decisions.

      (5) The duration of the guardianship.

      (6) The court shall prefer limited guardianship.

20 Pa.C.S. § 5512.1(a)(1)-(6).

      We also note that expert medical testimony is of great significance in an

incapacity proceeding because it assists the orphans’ court in determining the

nature, severity and consequences of an alleged incompetent person’s

disability. See In re Estate of Wood, 533 A.2d 772, 774 (Pa. Super. 1987).

                                      C.

      Instantly, the orphans’ court found clear and convincing evidence to

adjudicate W.S. incapacitated and concluded that he is in need of a permanent

plenary guardian of his estate and person. In rendering its decision, the court

explained:

            [Dr. Carroll’s] 20-plus page expert report [] concluded in
      multiple locations that Appellant was a totally incapacitated
      person and in need of plenary guardianship[.] Appellant would
      have us believe, simply because he says so, that he is capable of
      independent living and can adequately care for himself. However,
      the petitioners presented clear and convincing evidence to the
      contrary through the testimony of two experts and the social

                                     -9-
J-S24033-22


     worker. Appellant presented no evidence to refute the factual
     conclusion that Drs. Carroll and Ledakis reached regarding his
     financial prowess, his medical problems or his living situation. Nor
     did this Court find credible Appellant’s explanations as to the lack
     of food, electricity and phone in his home. The undersigned, while
     sympathetic to Appellant’s own description of his mental and
     physical state and his stated desire to live independently, found
     the other witnesses to be far more believable.

            . . . The Trial Court heard two witnesses each conclude,
     albeit in different words, that Appellant was a totally incapacitated
     individual in need of a guardian to help him with his care and
     decision making. . . . Both Dr. Carroll and Dr. Ledakis concluded
     unequivocally that Appellant was totally impaired in almost every
     function.       Dr. Carroll diagnosed Appellant with ‘major
     neurocognitive impairment’ and Dr. Ledakis diagnosed Appellant
     with ‘major vascular-cased cognitive disorder.’ The undersigned
     saw no conflict in their testimony and Appellant did not present
     any testimony to that effect.

            Two highly-experienced experts presented extensive
     testimony and written reports concluding that Appellant was a
     totally incapacitated person in need of plenary guardianship.
     Appellant failed to present the Trial Court with any evidence to
     counterbalance these other witnesses and reports. No bank or
     stock account or ‘trading’ statements, tax returns or other written
     evidence was provided which would have enabled us to accept as
     fact his claims about his earning capacity or his prior business
     activities or to support his statement that he expected to continue
     to earn income through trading, through restarting a retail
     business or through his anticipated purchase of a property where
     he would establish a new business.

           . . . While Appellant was articulate and at times charming,
     the court found Appellant’s testimony to be indicative of his
     impaired mental status. His claims that ‘I’m not incapacitated in
     any way’ simply did not pass muster.

           . . . Having heard all the testimony and reviewed the expert
     reports, the undersigned concluded that Appellant’s testimony
     was not as credible as both experts and [Ms. Kifer]. The
     presumption of capacity was handily overcome and clear,
     convincing and extensive proof of Appellant’s need for
     appointment of a guardian of both the person and estate was

                                    - 10 -
J-S24033-22


      presented. The court concluded that no less restrictive alternative
      to appointment of a guardian was available.

(Orphans’ Court Op. at 10-13) (record citations omitted).

      The record supports the orphans’ court’s conclusion and the credibility

determinations it made against W.S. after observing the witnesses, listening

to their testimony, interacting with W.S., and considering the expert reports.

Both Drs. Carroll and Ledakis expressed substantial concerns regarding W.S.’s

ability to receive information, process the information and make reasonable

decisions about his healthcare and finances.         Although they performed

different tests, they concurred that W.S. suffers from dementia, is

incapacitated and is in need of plenary guardianship. Despite any marginal

improvement W.S. may have demonstrated, Dr. Carroll concluded there was

essentially “no difference” between the three evaluations he conducted, and

Dr. Ledakis explained that W.S.’s medical condition had likely caused delirium

and changes to his mental status.

      Ms. Kifer testified that W.S. is inclined to exercise his discretion AMA to

his detriment, which has resulted in a pattern of reinjury and rehospitalization.

W.S.’s lack of cooperativeness and limited financial resources have made

placement with any guardian difficult, especially in light of his poor cognitive

functioning and medical history, making assurance of his full-time residency

in a structured setting necessary.

      W.S. offered only his own personal viewpoint as to his ability to live

independently   and    support   himself   financially,   as   he   presented   no

                                     - 11 -
J-S24033-22


documentation or testimony to support this position. Although the orphans’

court was sympathetic to W.S.’s very difficult circumstances and desire to

maintain independence, the court remained mindful of its responsibility to

ensure that W.S. does not continue to act against his own interests or

jeopardize his eligibility to receive much needed medical benefits. In sum,

the Agency presented clear and convincing evidence to adjudicate W.S.

incapacitated and appoint a plenary guardian of his estate and person.

     Decree affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2022




                                   - 12 -